 

EX-10.1

 

 

BANCO POPULAR

 

 

May 14, 2003

 

 

Mr. James F. Callahan

Corporate Controller

Wallace International de Puerto Rico, Inc.

175 McClellan Highway

East Boston, Massachusetts 02128

 

 

VIA FACSIMILE (617) 568-1370

 

 

Dear Mr. Callahan:

 

 

Please be advised that Wallace International de Puerto Rico, Inc. has authorized
line of credit with Banco Popular de Puerto Rico for the amount of Five hundred
Thousand dollars ($500,000).  This facility bears interest at a floating rate
per annum equal to the sum of the Index Rate plus two hundred (200) basis
points.  It is required an annual clean up to fifteen (15) calendar days during
each approval period.  The expiration date for this line is January 30, 2004.

 

Please be advised that the current Line of Credit Agreement needs to be amended
to reflect the above stated changes. Guarantees will continue in full force and
effect.

 

We trust this information is useful to you.

 

 

Sincerely,

 

 

/s/ Joffre Gomez

Credit & Commercial Relationships Officer

Mayaguez Commercial Banking Center

 

cc Luis Santiago

 

 

--------------------------------------------------------------------------------